Judgments, Supreme Court, Bronx County (Harold Silverman, J.), rendered February 9, 1993, which convicted defendant, after a jury trial, of manslaughter in the first degree, and, upon his plea of guilty, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree and sentenced him to concurrent terms of 81/s to 25 years for the manslaughter conviction and 1 to 3 years for each drug conviction, unanimously affirmed.
Defendant’s claim that the court’s admission of certain rebuttal evidence was error since the evidence was collateral is unpreserved, and we decline to review it in the interest of justice. Were we to review, we would nevertheless affirm since the evidence was admitted to establish that the witness to the beating of the victim correctly identified defendant as one of the victim’s assailants, which was a material issue in the case (see, People v Knight, 80 NY2d 845, 847; People v Beavers, 127 AD2d 138, 141, lv denied 70 NY2d 642). Moreover, even if defendant had testified " 'to what would otherwise be [a] collateral matter involving solely credibility * * * he does not preclude his adversary from introducing independent evidence to show that the testimony thus given is false’ ” (People v Rojas, 200 AD2d 545, 545-546 [quoting People v Andujar, 61 AD2d 755], lv denied 83 NY2d 857). Concur—Ellerin, J. P., Wallach, Nardelli, Tom and Mazzarelli, JJ.